IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 93-CA-00954-SCT
BESSIE MARTIN
v.
OAKHURST ASSOCIATES, LTD.
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              8/13/93
TRIAL JUDGE:                                   HON. KEITH STARRETT
COURT FROM WHICH APPEALED:                     WALTHALL COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         JOSEPH M. STINSON
NATURE OF THE CASE:                            CIVIL - OTHER
DISPOSITION:                                   AFFIRMED - 1/9/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE PRATHER, P.J., BANKS AND McRAE, JJ.


     McRAE, JUSTICE, FOR THE COURT:




From an adverse judgment in the Circuit Court of Walthall County requiring payment of rent
arrearages to Oakhurst Associates, LTD., Bessie Martin appeals to this Court, raising three issues:

I. WHETHER THE TRIAL COURT ERRED IN DISREGARDING THE ORAL
AGREEMENT BETWEEN THE PLAINTIFF AND THE DEFENDANT

II. WHETHER THE TRIAL COURT ERRED IN DISREGARDING THE EVIDENCE OF
80% OF DEFENDANT'S RENT WAS AUTOMATICALLY PAID EACH MONTH FOR A
PERIOD OF UP TO JANUARY 31, 1994 BY THE GOVERNMENT

III. WHETHER THE TRIAL COURT ERRED IN FAILING TO GRANT THE
DEFENDANT'S MOTION TO DISMISS CASE

Upon review, we deny all three points of error and affirm the trial court's judgment.
                                                    I.

Bessie Martin moved into the Oakhurst Apartments, owned by Oakhurst Associates, LTD
("Oakhurst") in October 1992, with a rent obligation of $215 per month. Martin did not pay rent for
the months of November or December. In January 1993, HUD took over part of Martin's rent
payments, and in February, began paying $183 of her rent, leaving her an obligation of $32 per
month. However, Martin only paid her $32 for the month of March, failing to pay for the months of
January, February, and April through August 1993.

Oakhurst subsequently sued Martin in the Justice Court of Walthall County and succeeded. Martin
appealed this judgment to the Walthall County Circuit Court, where the judge, sitting without a jury,
found that Martin was in arrears in her rent payments of $215 for November 1992, $215 for
December 1992, and $32 each for the months of January, February, April, May, June, July, and
August 1993. Therefore, the court rendered judgment of $654 for Oakhurst and ordered Martin to
vacate the apartment where she had been living, which Martin has appealed.

                                                    II.

Martin first contends that the trial court erred in disregarding the oral agreement between her and
Oakhurst, and in disregarding the evidence that the federal government paid 80 percent of Martin's
rent each month. She alleged at trial that she and the management of Oakhurst Apartment orally
agreed in January 1993 that she would pay "so much a month" until she paid for the months of
November and December 1992, in which neither she nor the government paid anything. At trial,
Oakhurst did not clearly affirm or deny the existence of such an agreement, but it did disagree with
the amount that Martin conceded to owing. Martin also contends that the trial court erred in
disregarding that beginning in January 1993, the federal government, through a special program, paid
80% of her monthly rent ($183). Oakhurst did not deny that this arrangement existed, and the
government did, in fact, begin paying that portion of Martin's monthly rent. Finally, Martin contends
that the court erred in not granting her motion to dismiss.

As to points I and II, the appellant has an affirmative duty to provide support for her assignments of
error. Wells v. Panola County Bd. of Educ., 645 So. 2d 883, 899 (Miss. 1994); Powell v. Powell,
644 So. 2d 269, 277 (Miss. 1994). This Court has said, "[W]e feel no compunction to address an
assignment of error where counsel has not seen fit to cite any authority to support it." Caruso v.
Picayune Pizza Hut, Inc., 598 So. 2d 770, 776 (Miss. 1992). In her brief, Martin lists three cases
and a rule of civil procedure in her table of authorities; unfortunately, she fails to cite to any of them
in her argument to show the Court how they might support her arguments. See Smith v. Dorsey, 599
So.2d 529, 532 (Miss. 1992)(declining to consider three assignments of error where appellants failed
to cite supporting authority or devote discussion or attention to the alleged errors); Nelson v.
Clanton, 263 So. 2d 787, 789 (Miss. 1972)(noting that because appellant did not point out why she
was entitled to instruction and did not cite supporting authority, the Court did not have to consider
her assignment of error); See also Caruso, 598 So. 2d at 776. Further, the sources listed in the table
of authorities are not remotely related to the issues presented on appeal. Frankly, this Court is under
no obligation to consider points of error I, II, and III.

In the interest of justice, however, we feel compelled to address the merits of the issues. Even if the
sources cited were related to these issues, appellant's arguments are without merit. The judge in this
instance sat as a finder of fact. As such, he was charged with the responsibility of weighing and
considering the credibility of the witnesses and determining whose testimony should be believed. In
re Taylor, 609 So.2d 390, 393 (Miss. 1992); Bryan v. Holzer, 589 So.2d 648, 659 (Miss. 1991);
Bell v. Parker, 563 So.2d 594, 597 (Miss. 1990). A judge's finding of fact is the equivalent of a jury's
verdict upon conflicting evidence. Voss v. Stewart, 420 So.2d 761, 765 (Miss. 1982). Further, when
the judge sits without a jury, his judgment will be affirmed unless it is manifestly wrong. R.C. Constr.
Co. v. National Office Sys., 622 So.2d 1253, 1255 (Miss. 1993); Hardy v. First Nat'l Bank of
Vicksburg, 505 So.2d 1021, 1023 (Miss. 1987). Here, the record is not contrary to the judge's
ruling. The judge specifically walked through the amounts owed by the appellant, which she did not
deny owing. Subsequently, the court found that Martin was in arrears in the amount of $654.
Therefore, because the record does not reveal any manifest error by the trial judge, assignments of
error I and II are wholly without merit.

As to point III, the appellant has the duty to follow up her action by bringing the motion to the
attention of the trial court. Cossitt v. Federated Guar. Mut. Ins. Co., 541 So. 2d 436, 446 (Miss.
1989). Therefore, if a Motion to Dismiss is not properly before the Court, the trial judge should not
be put in error on a matter which was not present to him for decision. Id. Martin never requested a
hearing on the motion, nor did she mention the motion when she announced that she was ready to
proceed. Although Martin asserts that she "literally begged the trial judge for the motion to be
granted," there is absolutely no evidence of such action in the record beside the motion itself.
Accordingly, assignment of error III is without merit as well.

                                                  III.

Based on the record before this Court, Martin's contentions are substantively without merit. The trial
court did not commit manifest error. We therefore affirm the order of the Circuit Court of Walthall
County forcing Martin to vacate the premises and pay arrearage in rent.

JUDGMENT AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.